Citation Nr: 0116209	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-01 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a lumbar spine 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a cervical spine 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a right shoulder 
disability.

4.  Evaluation of service-connected headaches, evaluated as 
10 percent disabling from December 20, 1995.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
January 1983 and from March 1995 to December 1995.  The 
veteran also had periods of active duty for training as well 
as inactive duty for training. 

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1996 decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, among other things, denied the 
veteran's application to reopen the claim of service 
connection for a back disorder and which granted service 
connection for headaches and assigned a 10 percent rating, 
effective from December 20, 1995.  The veteran appeals for a 
higher rating.  This matter also comes before the Board 
following a September 1999 decision by the RO that denied the 
veteran's applications to reopen claims of service connection 
for cervical spine and right shoulder disabilities.



FINDINGS OF FACT

1.  As to the application to reopen claims of service 
connection for lumbar spine, cervical spine, and right 
shoulder disabilities, certain new evidence received since 
the April 1996 denial bears directly and substantially upon 
the issues at hand and is so significant that it must be 
considered to decide fairly the merits of the veteran's 
claims.

2.  As to headaches, the veteran does not experience 
prostrating attacks occurring, on average, more than once in 
two months over several months. 


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen previously 
denied claims of service connection for lumbar spine, 
cervical spine, and right shoulder disabilities has been 
submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000).

2.  An evaluation greater than 10 percent for service-
connected headaches is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.124a (Diagnostic Code 8100) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims to Reopen

The veteran contends that he has lumbar spine, cervical 
spine, and right shoulder disabilities as a result of 
injuries sustained during active military service in 1995 and 
active duty training in March 1994.  The Board notes that in 
December 1994, the RO denied a claim of service connection 
for a lumbar spine disability.  He did not appeal the adverse 
determination.  In April 1996, the RO denied the claims of 
service connection for cervical spine and right shoulder 
disabilities.  The veteran did not appeal the adverse 
determination.  Since the veteran did not appeal these 
decision, they are final, with the exception that they may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§  3.156, 20.1103 (2000); 
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998); Elkins v. West, 
12 Vet. App. 209 (1999) (en banc); Winters v. West, 
12 Vet. App. 203 (1999) (en banc); Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996).  For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

"New and material evidence" is defined by regulation as 
follows:

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (2000).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the December 
1994 RO decision denying service connection for a lumbar 
spine disorder and since the April 1996 RO decision which 
denied applications to reopen claims of service connection 
for a neck (cervical spine) disorder and a right shoulder 
disorder.  The evidence obtained in connection with the 
veteran's attempt to reopen the claims includes medical 
records that, for the first time, show current disease 
process affecting the lumbar and cervical spines.  The 
evidence also includes, for the first time, an opinion as to 
the possible origins of the lumbar spine, cervical spine, and 
right shoulder disabilities.

Specifically, at a December 1997 VA examination, the 
veteran's complaints of low back, neck, and shoulder pain 
were noted and the veteran was diagnosed with arthritis of 
the lumbar and cervical spines as well as ossification of the 
right corasclavicular.  See VA examination dated in December 
1997; VA lumbar spine, cervical spine, and right shoulder x-
rays dated in December 1997.

The additional evidence also included VA and private 
treatment records, both before and after December 1997, that 
showed the veteran's complaints and/or treatment for low 
back, neck, and shoulder pain.  See VA treatment records 
dated in February 1996, December 1996, November 1997, 
February to March 1998, June 1998, and August 1998 to 
February 1999, April 1999, August 1999, November 1999, and 
December 1999.  Moreover, the post-December 1997 diagnosis 
continued to include arthritis of the lumbar and cervical 
spines.  Id.

Additionally, the evidence shows that the veteran was 
diagnosed as having a disc bulge and herniated nucleus 
pulposus at C6-C7 with possible radiculopathy, stenosis at 
C6-C7, a disc bulge at C3-C4, degenerative disc disease at 
C4-C5, a herniated disc at L4-L5, a tear of the annulus at 
L4-L5, degenerative disc disease at L4-L5, chronic pain 
syndrome, and mechanical neck and back pain.  See January 
1998 letter from Eric M. Altschuler, M.D.; VA treatment 
records dated in October 1998, January 1999, February 1999, 
August 1999, November 1999, and December 1999; magnetic 
resonance imaging evaluations (MRIs) of the cervical spine 
dated in January 1999; and MRI of the lumbar spine dated in 
September 1999. 

Furthermore, in a December 1998 letter, Louis M. Komer, M.D., 
reported that he had seen the veteran since February 1998 and 
"attempted to review the materials the [veteran] brought 
[him] from the V.A. related to [the veteran's] March . . . 
1994 injury in which he fell off a 2 1/2 ton truck . . . [and 
a subsequent] . . . lifting injury while on active duty. . ."  
Next, it was noted that the veteran currently complained of 
low back, neck, and arm problems and had a C6-C7 
posterolateral disc herniation.  Thereafter, it was opined 
that, while"[t]he age of this herniation is undetermined, it 
is possible that his injuries, either the initial truck 
injury or his weight lifting injury, could have caused disc 
herniation.  And to that extent, there is a possibility that 
his current complaints [i.e. low back, neck, and arm 
problems] may be related to an incident that occurred while 
on active duty."

The Board finds that the newly received medical evidence is 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  In other words, the newly received evidence 
bears directly and substantially upon the issue at hand, and 
is neither duplicative nor cumulative.  The diagnoses of 
arthritis of the lumbar and cervical spines, cervical spine 
disc herniations with possible radiculopathy at C6-C7, a 
lumbar spine disc herniation, and ossification of the right 
corasclavicular were not previously shown.  Likewise, Dr. 
Komer's opinion as to the possible origins of the veteran's 
lumbar spine, cervical spine, and right shoulder disabilities 
was not previously of record.  Consequently, this newly 
received evidence is so significant that it must be 
considered in order to decide fairly the merits of the 
underlying claims.  Id.  Accordingly, the Board concludes 
that the veteran has submitted new and material evidence to 
reopen the claims of service connection for lumbar spine, 
cervical spine, and right shoulder disabilities.

II.  Claim for a Higher Evaluation

Initially, the Board finds that all required notice and 
development action specified by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000), have been complied with the during the pendency of 
this appeal.  In this regard, by virtue of the rating 
decision and statement of the case, the veteran and his 
representative were given notice of the information and 
evidence necessary to substantiate his claim for a higher 
rating.  Moreover, the RO has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Indeed, it appears that all evidence identified has been 
obtained and associated with claims file.  Specifically, the 
information and evidence that has been associated with claims 
file consist of the veteran's service medical records, 
postservice medical records, reports of VA rating 
examinations, and personal statements made by the veteran and 
his representative in support of his claim.  The Board is 
unaware of any additional pertinent evidence, which is 
available in connection with this appeal.  Thus, under the 
circumstances of this case, the VA has satisfied its duties 
to notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
is not warranted.  Accordingly, the Board is satisfied that 
all relevant facts have been properly developed and no 
further VA assistance is required to comply with the duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub.L. No. 
106-475, 114 Stat. 2096 (2000), including new 38 U.S.C.A. 
§ 5103A.  

The veteran alleges that his service-connected headaches have 
become worse over time and thereby warrants the assignment of 
a higher evaluation.  It is also requested that the veteran 
be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2000).  Furthermore, in cases where the original 
rating assigned has been appealed, consideration must be 
given to whether the veteran deserves a higher evaluation at 
any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Historically, the veteran's headaches were evaluated as 10 
percent disabling under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (migraine headaches).  See RO decision dated in 
April 1996.  Under Diagnostic Code 8100, a 50 percent 
evaluation is warranted for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. 
§ 4.124a (2000).  With characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months, a 30 percent evaluation is warranted.  Id.  With 
characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent evaluation 
is assignable.  Id.  With less frequent attacks, a zero 
percent evaluation is assigned.  Id.

The Board finds that, based upon the findings at the VA 
examinations, and a review of all medical records associated 
with the claims file, that the veteran's migraine headaches 
do not cause prostrating attacks more than once in two 
months.  Therefore, he does not meet the requirements to be 
awarded a higher evaluation under Diagnostic Code 8100.  38 
C.F.R. § 4.124a.

The Board observes that service medical records, dated in 
August 1995, show the veteran's complaints and/or treatment 
for headaches.  Thereafter, at a March 1996 VA examination, 
the veteran complained of daily headaches lasting several 
hours, denied having nausea or vomiting, and neurological 
examination was normal.  The diagnosis was cephalgia of 
unknown etiology.  Thereafter, at a January 1997 VA 
examination, the veteran continued to complain of daily 
headaches and was diagnosed with migraine headaches.  
Subsequently, at the December 1997 mental disorder VA 
examination, the veteran complained that migraine headaches 
played a key role in his unemployability.  At the December 
1997 general VA examination, neurological examination of the 
veteran was normal.  Interestingly, neither of the December 
1997 VA examiners diagnosed the veteran with headaches or 
migraine headaches. 

VA and private treatment records, dated from May 1992 to 
September 1999, were obtained by the RO.  It is noteworthy 
that the voluminous records only show the veteran's 
complaints, diagnoses, and/or treatment for headaches on 
three occasions - November 1996 (see November 1996 EMG), 
January 1998 (see January 1998 letter from Dr. Altschuler) 
and again in December 1999 (see VA treatment record dated in 
December 1999).  Specifically, in November 1996 and January 
1998, it was reported that the veteran had either a history 
of headaches or headaches.  In December 1999, it was noted 
that the veteran complained of daily headaches.  The 
diagnosis, in December 1999, was frequent headaches.  
Interestingly, a number of other VA treatment records, 
prepared in connection with the veteran seeking treatment for 
unrelated disabilities, reported that the veteran claimed to 
have had neither a problem with headaches nor with dizziness 
or nausea.  See VA treatment records dated in August 1998 and 
February 1999.

The veteran testified at a personal hearing in December 1996.  
He reported that he had headaches daily and periodically 
sought treatment at VAMCs.  However, he had never had to stay 
overnight for treatment.  Next, the veteran reported that he 
had been given medication to treat his headaches - possibly 
"Bustrirone" (5 mg. x 3 a day), "Transidone" (100 mg. x 1 a 
day), and/or "Amvin."  The veteran also reported that, when 
he experiences a headache, if he is quite and lies down, it 
diminishes within an hour.  He also reported that closing his 
eyes would help to reduce the strength of the headache.  
Lastly, the veteran reported that headaches caused him to be 
unable to think as well as depressed.

The Board finds that, while veteran claimed to have daily 
headaches, the record does not show that he experiences 
prostrating attacks, occurring on an average of once a month 
over the last several months.  Thus, a higher evaluation is 
not warranted under Diagnostic Code 8100.  38 C.F.R. 
§ 4.124a.  This is true throughout the period of time during 
which his claim has been pending.  Fenderson, supra.

Moreover, his claim that he experiences daily headaches that 
are so severe that they interfered with his ability to obtain 
employment has not been supported by clinical evidence of 
record.  Specifically, the clinical evidence of record shows 
only three incidents of complaints, diagnoses, and/or 
treatment for headaches in approximately a seven-year period.  
In addition, the Board notes that neither the veteran nor any 
medical professional has reported that the veteran's 
headaches caused "prostrating attacks."


ORDER

The claims of service connection for lumbar spine, cervical 
spine, and right shoulder disabilities are reopened; to this 
extent, the appeal is granted.

An evaluation greater than 10 percent for headaches is 
denied.


REMAND

As stated above, the veteran has submitted new and material 
evidence to reopen the claims of service connection for 
lumbar spine, cervical spine, and right shoulder 
disabilities.  However, given the state of the law and 
evidence as discussed below, the Board finds that the 
underlying claims of service connection must be remanded for 
further evidentiary development.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
issue a decision at this time on the questions of service 
connection.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  Therefore, a remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  That action should include, among other 
things, obtaining another examination of the veteran.

A review of the medical records prepared while the veteran 
was in reserve service discloses complaints, diagnoses, 
and/or treatment for low back pain and strain following a 
fall from a truck beginning in March 1994.  See reserve 
component medical records dated in March 1994; a statement of 
medical examination and duty status dated in March 1994; a 
sick slip dated in March 1994; treatment records and a letter 
from L.V. Chico, M.D., dated March to April 1994; and VA 
treatment records dated in March to April 1994 and September 
1994.  Likewise, subsequent service medical records, 
beginning in August 1995, show the veteran's complaints, 
diagnoses, and/or treatment for cervical spine and right 
shoulder pain following a weight lifting injury.  See service 
medical records dated in August to December 1995.

Moreover, the Board notes that Dr. Komer opined that, 
"while. . . it is possible that his injuries, either the 
initial truck injury or his weight lifting injury, could have 
caused disc herniation.  And to that extent, there is a 
possibility that his current [neck, back and right shoulder] 
complaints may be related to an incident that occurred while 
on active duty." 

The Board finds it troubling that Dr. Komer used words such 
as "it is possible," "could have," and "there is a 
possibility" when describing the relationship between the 
veteran's current disabilities and his in-service injuries.  
The Board also finds it troubling that, while the veteran 
underwent VA examinations on a number of occasions, none of 
these examiners linked any of the veteran's current 
disabilities to his in-service injuries. 

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 1, 175 
(1991).  The Court has also held that where there is 
reasonable possibility that current conditions are related to 
or is the residual of a condition experienced in service VA 
should seek a medical opinion as to whether the veteran's 
current disabilities are in any way related to or the 
residual of those experienced in service.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).  Governing regulations also provide 
that when, during the course of review, it is determined that 
further evidence or clarification of the evidence or 
correction of a procedural defect is essential for a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, specifying the action to be 
undertaken.  38 C.F.R. § 19.9 (2000).

Accordingly, the Board finds that the duty to assist 
requires, among other things, that medical opinion evidence 
be obtained that takes into account the records of prior 
examinations and treatment in order to determine if, in fact, 
the veteran has current lumbar spine, cervical spine, and 
right shoulder disabilities due to the in-service injuries.

On remand, the RO must also obtain and associate with the 
record all relevant treatment records on file with the 
physicians and hospitals identified by the veteran in the 
record and at his personal hearing.  Specifically, the RO 
must take all reasonable steps to obtain and associate with 
the claims file records on file with Drs. Altschuler and 
Komer, Bayne Jones Hospital, and VA medical centers (VAMCs) 
in Highland Drive, University Drive, and Oakland, that have 
not already been obtained.  Additionally, the RO should take 
all reasonable efforts to obtain and associate with the 
claims file records on file with the physical therapist and 
chiropractor the veteran reported he had seen but had not 
identified by name. 

The appeal is REMANDED to the RO for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
should review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are fully 
satisfied.  Such development should 
include, but is not limited to, obtaining 
and associating with the record all 
relevant treatment records on file with 
Drs. Altschuler and Komer, Bayne Jones 
Hospital, and VAMCs at Highland Drive, 
University Drive, and Oakland, as well as 
with the physical therapist and 
chiropractor the veteran previously 
reported he had seen.  In the event any 
attempts to secure information are 
unsuccessful, such efforts should be fully 
documented in the record, and the veteran 
should be notified in accordance with the 
Veterans Claims Assistance Act of 2000.

2.  As part of the development undertaken 
to comply with the new law, the RO should 
arrange to have the veteran examined by 
an orthopedist and neurologist to 
ascertain the nature and etiology of his 
back, neck and right shoulder disability.  
Based on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's low back disorder, 
including the likelihood that it was 
medically caused by any incident of 
service, including injuries reported in 
March 1984 and in August 1995.  The 
examiners should also be asked to comment 
on the December 1998 opinion of Dr. 
Komer.  The claims file must be made 
available to and reviewed by the examiner 
in connection with the report.

3.  The RO should ensure that the 
examination reports comply with the 
instructions set out above.  After all 
notice requirements have been satisfied, 
and the duty to assist has been 
fulfilled, the RO should take 
adjudicatory action on the claims here at 
issue.  If any of the benefits sought are 
not granted, a supplemental statement of 
the case (SSOC) should be issued.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12  Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to procure clarifying data and 
to comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of the appeal.

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	K. OSBORNE
	Acting Member, Board of Veterans' Appeals

 



